Citation Nr: 1404207	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1993 to June 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's current left eye disability was not incurred in or as a result of any event in service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends that he has a current left eye disability due to a left eye injury incurred during service in 1997 when a piece of metal entered his eye while he was welding.

Service treatment records from January 1997 corroborate the Veteran's description of the incident, except that they indicate that the injury was not to the Veteran's left eye, but rather to his right eye.  The Veteran has stated that he believes the records are incorrect in that the injury actually involved his left eye.

The Board notes that the first record, from January 9, 1997 and signed by a doctor, references that the injury is to the Veteran's right eye four different times, either using the medical shorthand for right eye of "O.D." or the letter R with a circle around it.  

A treatment record dated January 10, 1996, (suggesting the year is incorrect) noted an appointment for follow-up of the Veteran's eye injury, also relates that the injury was to the right eye, as symbolized by an R with a circle around it.  That record is signed by a different person than the January 9 record, a doctor of optometry.

The Board notes that one other medical record reflects an eye injury during service, a December 1993 treatment record indicating that the Veteran reported he felt something enter his right eye while welding.

An injury to the Veteran's left eye is not noted in any of his service treatment records.  Further, both of the Veteran's eyes were noted to be normal on his May 1997 separation examination.

In July 2010 the Veteran was afforded a VA examination.  The examination report indicates both eyes were examined and no scarring was noted in either.  The Veteran was diagnosed with conjunctival nevus versus conjunctival lymphoma in his left eye with further evaluation recommended to rule out malignancy of the lesion.

While the Board notes that the Veteran is competent to report which eye he injured in service, the Board finds that the evidence suggests that the Veteran's contention that the January 1997 injury occurred to his left eye rather than his right is incorrect.  Service treatment records, including notes by two different doctors, repeatedly state that the injured eye was the right one.  The Board has considered the Veteran's statements as to his recollection that the injury occurred in his left eye rather than his right, but affords greater weight to the contemporaneous service treatment records that clearly indicate the injury occurred in the right eye.

Although the Veteran has argued that he should be afforded a second VA examination to confirm that his left eye is scarred and his right eye is not, the Board notes that the July 2010 VA examination found no scarring in either eye.

Although the Veteran has a current left eye condition, the only evidence linking that condition to his service is the Veteran's own opinion.  While the Veteran, as a lay person, is competent to state what symptoms he feels and to describe other items that are capable of lay observation, the Board has found that his recollection that he injured his left eye in service is incorrect.  Further, diagnosing and determining the etiology of either conjunctival nevus or conjunctival lymphoma is a complex medical question, and thus, it is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his left eye condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran has opined that his current left eye condition is due to his service, the Board finds his opinion is not probative.

No competent medical opinion evidence is of record suggesting the Veteran's current left eye condition was either incurred in or caused by any event in service.

The Board notes that malignant tumors are among the chronic disabilities for which service connection may be granted on a presumptive basis if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, in this case, the evidence does not show the Veteran has a confirmed diagnosis of conjunctival lymphoma or that any malignant tumor of the left eye manifest within one year of the Veteran's leaving service.

As the preponderance of the evidence is against the Veteran's claim for service connection for a left eye disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the September 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's left eye condition.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in July 2010.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for left eye disability is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


